Citation Nr: 0533115	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  99-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for costochondritis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1978 to 
November 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision and was remanded in October 
2003.


FINDING OF FACT

The evidence relates that the veteran has costochondritis 
which began while he was on active duty. 


CONCLUSION OF LAW

The criteria for service connection for costochondritis are 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service medical records reflect that the veteran began 
complaining of lateral chest pains of unknown etiology in 
July 1981.  In September 1981, the veteran was assessed with 
costochondritis after complaining about sharp, moderate to 
severe chest pains.  Chest pains were noted again in November 
1986, but X-rays taken in February 1988 showed a normal 
chest.  In January 1990, the veteran complained of 
intermittent anterior chest pain, and in July 1995 the 
veteran complained of atypical chest pain, but no active 
cardiopulmonary or pleural disease was recognized.  In 
January 1994, and again in January 1995, he was assessed with 
chest wall pain by a cardiologist, although a chest X-ray, 
electrocardiogram, and laboratory work were all within normal 
limits.  

Following service, the veteran continued to complain of chest 
pains, including complaints in July 2001 and May 2003.  In 
May 2003, it was noted that the veteran had chest pain that 
began while he was in the military and which had continued 
with an unchanged pattern since that time.

The veteran underwent a VA examination July 2003 at which the 
examiner noted that he had been asked to determine whether 
the veteran's current chest pains reflected either heart 
disease or the previously diagnosed costochondritis.  After 
examining the veteran, the examiner ruled out any coronary 
artery disease, angina pectoris or congestive heart failure.  

Although the examiner did not specifically attribute the 
veteran's costochondritis to his time in service, he ruled 
out the possibility that the veteran's chest pain had a 
cardiac related etiology.  Furthermore, the evidence of 
record documents that the veteran complained of chest pains 
on several occasions while in service and has continued to 
seek treatment for chest pains following his discharge from 
service.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran's costochondritis began 
while he was in service.  As such, his appeal is granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for costochondritis is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


